DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the representative value of travel times for a link is…a mode of the travel times for the link”, and “the mode being obtained by gathering statistics of probe information obtained from vehicles”.
The disclosure does not describe what a “mode” of travel times is or how it is calculated. Also, there is no disclosure of how any “representative value of travel times” is created based on this “mode” as claimed. The Examiner notes that it appears to be entirely nonsensical to state that a travel time can have a “mode” as claimed, as a travel time is simply a time, and time does not exists in “modes”.
P[0003] of the Applicant’s specification recites “the speed and travel mode vary from vehicle to vehicle”, and P[0085] recites “the accurate value of variation of travel times for a link based on travel modes can be identified”, yet there is no disclosure whatsoever of how “travel modes” are identified, how any  or even a definition of what a “travel mode” is.
As such, there is no indication in the specification that the inventors had possession of a route searching device wherein the representative value of travel times for a link is a mean, a median, or a mode of the travel times for the link, the mean, the median, or the mode being obtained by gathering statistics of probe information obtained from vehicles.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of obtaining data and performing a search, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “route searching device” and associated “processor”, these steps encompass a person simply observing data and mentally searching for or determining a route based on the data, which may be performed by generic computer functions of simply obtaining and analyzing data to identify a route. The Examiner notes that the “representative value of travel times” and the “value representing statistical variation of the travel times” are not claimed as being calculated by the claimed invention, and encompass simply data that a person or generic computer may analyze. The Examiner also notes for the sake of compact prosecution that even if the claimed invention was claimed as calculating the “representative value” and the “value representing statistical variation”, this would amount to merely mathematical operations that a person may perform mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, and the claim fails to recite any computer component, generic or otherwise. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “route searching device” and associated “processor”, however, the “route instead of the navigation devices 5, for example, mobile phones, smartphones, tablet terminals, or personal computers may be used”, therefore, it is clear that the claimed steps may be performed by any general-purpose computer, and no improvement to any technology or technical field is required by the disclosed or claimed invention. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “route searching device” and associated “processor” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to storing and identifying data, and the claimed “storage medium” is recited at a high-level of generality, and encompasses simply a generic computer component performing a generic computer function of storing data. Furthermore, the “identify” step may be performed by a person mentally by a person simply observing the “values”, and the claim simply recites performing these steps using 

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying values based on a function, which may be performed by a person mentally. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim encompasses simply describing a type of data that results from a basic mathematical function such as a mean. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim encompasses simply describing a type of data that results from a basic mathematical function of a standard deviation. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, the claim recites steps of obtaining data and performing a search, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “computer-readable storage medium storing a computer-executable 
This judicial exception is not integrated into a practical application because the claim recites a “computer-readable storage medium”, however, the “computer-readable storage medium” is recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions. Accordingly, the claim does not recite any practical application or any additional element that imposes any meaningful limits on practicing the abstract idea. Additionally, P[0025] of the Applicant’s specification recites “instead of the navigation devices 5, for example, mobile phones, smartphones, tablet terminals, or personal computers may be used”, and nothing in the disclosure, such as in P[0002], P[0044], P[0047], P[0054] and P[0096], describes a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computer-readable storage medium storing a computer-executable program” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 6 is nominally directed to a computer-readable storage medium and is therefore directed to non-statutory subject matter. The claims broadly cover transient, propagating signals. Since a claim to a "computer-readable storage medium" reasonably broadly covers both forms of non-transitory tangible media (e.g. memory, disk, tape) and transient, propagating signals (e.g. signals, carrier waves), it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007).
non-transitory computer-readable storage medium…”), such an amendment would not raise the issue of new matter, even when the specification is silent, unless the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masutani et al. (JP2015161557A).

Regarding Claim 1, Masutani et al. teaches the claimed route searching device comprising:
a processor (“…route search device…”, see P[0007]) programmed to:
obtain network data including nodes and links (“The road network data 24 includes link data 25 and node data 26. The node data 26 defines a plurality of nodes indicating a reference point on the road. The link data 25 defines a plurality of links connecting a plurality of nodes defined in the node data 26”, see P[0027] and FIG. 2), and link information including:
travel times for traveling a link included in the network data (“The route search information RSI includes an average cost value AC representing the average of the transit times of the links L1 to L4 and a variation value VV representing the degree of variation in the transit times”, see P[0028]), the nodes and the links representing a road network (“The road network data 24 includes link data 25 and node data 26. The node data 26 defines a plurality of nodes indicating a reference point on the road. The link data 25 defines a plurality of links connecting a plurality of nodes defined in the node data 26”, see P[0027] and FIG. 2); and
for each entry link or each exit link, information that identifies a value representing statistical variation of travel times for the link (“The route search information RSI includes an average cost value AC representing the average of the transit times of the links L1 to L4 and a variation value VV representing the degree of variation in the transit times”, see P[0028] and FIG. 3), the entry link being a link entering a node at one end of the link, and the exit link being a link exiting from a node at another end of the link (see FIG. 3); and
search for a recommended route by taking into account:
a travel time to a destination, based on the network data and the link information (“…the node N1 is set as the starting point S and the node N4 is set as the destination point G. If the set starting point or destination does not exist on the node, the point on the link closest to the starting point or destination (also referred to as the lead-in point) is set as the starting point S or the destination point G…the route search unit 29 determines, among the routes from the departure point S to the destination point G, the route that minimizes the total sum of the total cost values of the passing routes as the recommended route”, see P[0034]); and
cost values identified based on a representative value of travel times for a link and a value representing statistical variation of the travel times (“The total cost value is calculated based on the integrated value of the average cost value AC corresponding to the link passed from the starting point S to the destination point G, and the integrated value of the variation value VV corresponding to the weight coefficient λ and the passed link”, see P[0034]).

Regarding Claim 2, Masutani et al. does not expressly recite storing the same data as in the claimed route searching device according to claim 1, wherein:
the processor is programmed to store, in a storage medium, a representative value of travel times for a link and a value representing variation of travel times for a link such that the values are associated with an entry link or an exit link (“This route search device stores network data including nodes and links representing a road network, an average cost value representing the average transit time of each link, and a variation value indicating the degree of variation in the transit ;
identify the cost values using the values stored in the storage medium (“The total cost value is calculated based on the integrated value of the average cost value AC corresponding to the link passed from the starting point S to the destination point G, and the integrated value of the variation value VV corresponding to the weight coefficient λ and the passed link”, see P[0034], where it is implicit in Masutani et al. that because the cost is identified using stored data of the average transit time and variation value, this data is then accessed from a “storage medium” to identify the cost).

Regarding Claim 3, Masutani et al. teaches the claimed route searching device according to claim 1, wherein the cost values are identified based on a function including a representative value of travel times for a link, a value representing variation of travel times for a link, and a weight coefficient of variation of travel times for a link (“…the total cost value is determined using the following formula (1). Here, A is the average cost value AC for each link of the route from the starting point S to the destination point G, λ is the weighting coefficient, and V is the variation value VV for each link of the route from the starting point S to the destination point G”, see P[0034], including formula (1)).

route searching device according to claim 1, wherein the representative value of travel times for a link is a mean, a median, or a mode of the travel times for the link, the mean, the median, or the mode being obtained by gathering statistics of probe information obtained from vehicles (“This route search device stores network data including nodes and links representing a road network, an average cost value representing the average transit time of each link, and a variation value indicating the degree of variation in the transit time” (emphasis added), see P[0007] and “…probe data…”, see P[0028]).

Regarding Claim 5, Masutani et al. teaches the claimed route searching device according to claim 1, wherein the value representing variation of the travel times for the link is a standard deviation of the travel times for the link, the standard deviation being obtained by gathering statistics of probe information obtained from vehicles (“…the variation value VV may be replaced with the variance by using a standard deviation…”, see P[0028] and “…probe data…”, see P[0028]).

Regarding Claim 6, Masutani et al. teaches the claimed computer-readable storage medium storing a computer-executable program (“…route search device…”, see P[0007], where it is implicit that this device would include a “computer-readable storage medium storing a computer-executable program” as is conventional in the art for electronic computing systems or devices that perform specific functions) for causing a computer to perform functions comprising:
obtaining network data including nodes and links (“The road network data 24 includes link data 25 and node data 26. The node data 26 defines a plurality of nodes indicating a reference point on the road. The link data 25 defines a plurality of links connecting a plurality of nodes defined in the node data 26”, see P[0027] and FIG. 2), and link information including:
travel times for traveling a link included in the network data (“The route search information RSI includes an average cost value AC representing the average of the transit times of the links L1 to L4 and a variation value VV representing the degree of variation in the transit times”, see P[0028]), the nodes and the links representing a road network (“The road network data 24 includes link data 25 and node data 26. The node data 26 defines a plurality of nodes indicating a reference point on the road. The link data 25 defines a plurality of links connecting a plurality of nodes defined in the node data 26”, see P[0027] and FIG. 2); and
for each entry link or each exit link, information that identifies a value representing statistical variation of travel times for the link (“The route search information RSI includes an average cost value AC representing the average of the transit times of the links L1 to L4 and a variation value VV representing the degree of variation in the transit times”, see P[0028] and FIG. 3), the entry link being a link entering a node at one end of the link, and the exit link being a link exiting from a node at another end of the link (see FIG. 3); and
searching for a recommended route by taking into account:
a travel time to a destination, based on the network data and the link information (“…the node N1 is set as the starting point S and the node N4 is set as the ; and
cost values identified based on a representative value of travel times for a link and a value representing statistical variation of the travel times (“The total cost value is calculated based on the integrated value of the average cost value AC corresponding to the link passed from the starting point S to the destination point G, and the integrated value of the variation value VV corresponding to the weight coefficient λ and the passed link”, see P[0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662